DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canon Inc, Japanese Pat. App. Pub. No. JP2016-224560 A [cited by applicant].

The examiner notes that the following rejection partially follows the Written Opinion issued in the parent PCT application of which this application is the National Stage entry under 35 USC 371. The reference to Canon will be made in relation to the EPO machine-generated translation which is provided herewith.
As per claim 1, Canon shows a transfer device (fig.6,(130)) performing communication with a first device (120) and a second device (110) by PCIe (601/602), the transfer device comprising: a direct memory access controller (135) configured to control data transfer from a first memory (521) of the first device to a second memory (511) of the second device; a first transmission descriptor controller configured to acquire information regarding a first memory address at which transfer target data is stored in the first memory from the first device (¶ [0021-0025] where the DMAC controller of the intermediary device 130 accesses descriptors to identify where the data to be transferred is stored in the first device memory); and a first reception descriptor controller configured to acquire information regarding a second memory address at which the transfer target data is to be stored in the second memory from the second device (¶ [0021-0025] where the DMAC controller of the intermediary device 130 accesses descriptors to identify where the data to be transferred is to be stored in the second device memory). Canon shows all of the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Canon also shows an interrupt generation part configured to generate an interrupt and notify the first device or the second device of transfer completion when transfer of the transfer target data is completed (¶ [0022] where an acknowledgement is sent to the requester corresponding to transfer completion message). Canon shows all of the elements recited in claim 2.
As for claim 3, the argument for claim 1 applies. Canon also shows a second transmission descriptor controller configured to acquire information regarding a third memory address at which transfer target data is stored in the second memory from the second device; and a second reception descriptor controller configured to acquire information regarding a fourth memory address at which the transfer target data is to be stored in the first memory from the first device, wherein the direct memory access controller controls data transfer from the second memory of the second device to the first memory of the first device (¶ [0021-0025] where the DMAC controller of the intermediary device 130 accesses descriptors to identify where the data to be transferred is to be stored in the second device memory). Canon shows all of the elements recited in claim 3.
As for claim 8, the argument for claim 2 applies. Canon also shows a second transmission descriptor controller configured to acquire information regarding a third memory address at which transfer target data is stored in the second memory from the second device; and a second reception descriptor controller configured to acquire information regarding a fourth memory address at which the transfer target data is to be stored in the first memory from the first device, wherein the direct memory access controller controls data transfer from the second memory of the second device to the first memory of the first device (¶ [0021-0025] where the DMAC controller of the intermediary device 130 accesses descriptors to identify where the data to be transferred is to be stored in the second device memory). Canon shows all of the elements recited in claim 8.
As per claim 7, Canon shows a data transfer method executed by a transfer device (fig.6,(130)) performing communication with a first device (120) which is a transfer source of data and a second device (110) which is a transfer destination of the data by PCIe (601/602), the method comprising: acquiring, by a transmission descriptor controller of the transfer device, first information regarding a first memory address at which transfer target data is stored in a first memory of the first device from the first device (¶ [0021-0025] where the DMAC controller of the intermediary device 130 accesses descriptors to identify where the data to be transferred is stored in the first device memory); acquiring, by a reception descriptor controller of the transfer device, second information regarding a second memory address at which the transfer target data is to be stored in a second memory of the second device from the second device (¶ [0021-0025] where the DMAC controller of the intermediary device 130 accesses descriptors to identify where the data to be transferred is to be stored in the second device memory); and transferring, by a direct memory access controller of the transfer device, data from the first memory to the second memory (¶[0022]). Canon shows all of the elements recited in claim 7.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Mou et al. (WO2016127552 A1) shows a DMA control system with transaction completion notifications.
Ihara et al. shows DMA transfers between local and remote nodes with completion responses.
Okuda et al. shows DMA controllers that use transfer descriptors to control transmissions.
Lu shows a controller in a storage device for moving data between memories.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186